MEMORANDUM **
Lead petitioner Jose Manuel Romani-Varillas (“Jose”), his wife Rosa Maria Mondonedo-Lopez, and their daughter Maria Jose Romani-Mondonedo, all natives and citizens of Peru, petition for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an Immigration Judge’s (“U”) denial of their application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, and may reverse only if the evidence compels such a result. INS v. Elias-Zacarias, 502 U.S. 478, 481 & n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
Substantial evidence supports the BIA’s finding that petitioners are barred from asylum relief by virtue of the time limits set forth by 8 U.S.C. § 1158(a)(2)(B), and that they failed to show changed or extraordinary circumstances that would excuse the late filing of their asylum application. See Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir.2007) (per curiam); see also 8 C.F.R. § 1208.4(a)(5).
Substantial evidence supports the IJ’s denial of withholding of removal because the threats made against Jose’s father fifteen years ago by Shining Path guerillas did not rise to the level of past persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.2003). Further, substantial evidence supports the IJ’s finding that there was no nexus between the threats to Jose’s father and to petitioners’ situation. See Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir.2005). Accordingly, petitioners’ withholding of removal claim fails.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.